Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/2021 is being considered.
Response to Amendment
	The Examiner acknowledges the amendments to claims 1 and 8.  The 102 rejections are withdrawn.
	The 112f interpretations are maintained and can be referenced in the previous Office Action in the file wrapper. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 line 2 should read : “comprises setting .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 17 and 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The phrase “pulse length modulation” does not appear in the specification.  The closest recitation comes on page 26 line 10 where the voltage is modulated.  For examination purposes, any sort of motor modulation will constitute a pulse length modulation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (US2009/0014192) in view of Bosch (US2008/0297080).
Regarding claim 1, (Currently Amended) Ito discloses an impact wrench comprising: 
an electric motor (Item 11) comprising a rotor and a stator; 
a rebound impact mechanism (paragraph [0039]); 
a power supply controller (Item 8) configured to control a power supply of said motor, which comprises a current regulator (Item 28) to regulate a supply current of said motor; 

wherein the power supply controller of said motor is configured to deliver, to said current regulator, during a screwing or unscrewing operation, a setpoint value of supply current for the motor inducing generation, by said motor, of a predetermined electromagnetic torque (Paragraph [0085-90]), 
and wherein the power supply controller of said motor is configured to supply said motor in a working direction including during a rebound of the rebound impact mechanism (Paragraph [0085-90]).  
Ito fails to explicitly disclose wherein the electric motor is a multi-phase permanent-magnet synchronous motor and the power supply controller uses a vector command to control the power supply of the electric motor.
Bosch teaches wherein the electric motor is a multi-phase permanent-magnet synchronous motor and the power supply controller uses a vector command to control the power supply of the electric motor (Paragraph [0007, 0017, 0023 and 0024]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the electric motor for the multi-phase permanent-magnet synchronous motor and the power supply controller using a vector command to control the power supply of the electric motor as taught by Bosch for the electric motor of Ito.  In the instant application, Applicant gives an example of using a multi-phase permanent-magnet synchronous motor. On page 14, its described how the motor can be of any type.  “The motor may be of a permanent-magnet synchronous type. As an alternative, it could be any other type of electric motor, such as for example a DC motor, an asynchronous motor, a variable reluctance motor, a stepper motor, etc. It could be a mono-phase or multi-phase motor.”  Since the motors are art recognized equivalents, one of ordinary skill in the art would be able to change one electric 
Regarding claim 2, (Original) Ito in view of Bosch disclose the impact wrench according to claim 1, wherein said setpoint value of the supply current inducing the generation, by said motor, of the predetermined electromagnetic torque is predetermined as a function of time (Ito Paragraph [0091]).  
Regarding claim 3, (Currently Amended) Ito in view of Bosch disclose the impact wrench according to claim 2, wherein said setpoint value of the supply current is configured to induce an evolution of said predetermined electromagnetic torque according to one of the following laws: 
electromagnetic torque varying increasingly or decreasingly according to a predetermined linear or polynomial function according to time throughout said screwing or unscrewing operation (Ito shown in Figure 6 a linear increase through the first stage and then the second stage).  
Regarding claim 4, (Original) Ito in view of Bosch disclose the impact wrench according to claim 1, wherein said power supply controller of said motor comprise means for determining said setpoint value of supply current in real time (Ito Paragraph [0040]).  
Regarding claim 5, (Original) Ito in view of Bosch disclose the impact wrench according to claim 4 comprising a starting trigger (Ito Paragraph [0042]) and wherein said means for determining said setpoint value of supply current in real time comprise means for measuring the time elapsed since said starting trigger has been pressed (Ito Paragraph [0076]).  
Regarding claim 6, (Original) Ito in view of Bosch disclose the impact wrench according to claim 3, comprising means of selection, by the user, of: the working direction of the impact wrench in screwing or unscrewing; the law; the power level (Ito Paragraphs [0102-107]).  
Regarding claim 7, (Original) Ito in view of Bosch disclose the impact wrench according to claim 6 wherein said means for determining the supply current in real time use: a 
Regarding claim 8, (Currently Amended) Ito discloses a method of screwing/unscrewing by using an impact wrench with electric motor, comprising: 
performing a screwing or unscrewing operation using the impact wrench, wherein the impact wrench comprises:  E081.0011US1 
-34- an electric motor (Item 11) comprising a rotor and a stator; 
a rebound impact mechanism (Paragraph [0039]); 
a power supply controller (Item 8) configured to control a power supply of said motor, which comprises a current regulator (Item 28) to regulate a supply current of said motor; 
said rotor of said motor being directly connected to said impact mechanism (Paragraph [0075]), 
wherein the power supply controller of said motor is configured to deliver, to said current regulator, during the screwing or unscrewing operation, a setpoint value of supply current for the motor inducing generation, by said motor, of a predetermined electromagnetic torque (Paragraph [0085-90]), 
and wherein the power supply controller of said motor is configured to supply said motor in a working direction including during a rebound of the rebound impact mechanism, the screwing or unscrewing operation comprising delivery, to said current regulator, of the setpoint value of the supply current inducing the generation by said motor of the predetermined electromagnetic torque, said motor being powered in the working direction, including during the rebound of the rebound impact mechanism (Paragraph [0085-90]).  
Ito fails to explicitly disclose controlling the power supply by using a vector command.
Bosch teaches wherein the electric motor is a multi-phase permanent-magnet synchronous motor and the power supply controller uses a vector command to control the 

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0, as is the case here.  The prior art device of Ito would necessarily perform the claimed method, thus the method of claim 8 is anticipated by the device of Ito.
Regarding claim 9, (Original) Ito in view of Bosch disclose the method of screwing/unscrewing according to claim 8, wherein said setpoint value of supply current inducing the generation by said motor of the predetermined electromagnetic torque is predetermined as a function of time (Ito Paragraph [0091]).  
Regarding claim 10, (Currently Amended) Ito in view of Bosch disclose the method according to claim 9 wherein said setpoint value of supply current is configured to induce an evolution of said predetermined electromagnetic torque according to one of several of the following laws: 
electromagnetic torque varying increasingly or decreasingly according to a predetermined linear or polynomial function according to time throughout said screwing or unscrewing operation (Ito shown in Figure 6 a linear increase through the first stage and then the second stage).
Regarding claim 11, (Original) Ito in view of Bosch disclose the method according to claim 8, comprising determining said setpoint value of supply current in real time (Paragraph [0040]).  
Regarding claim 12, (Original) Ito in view of Bosch disclose the method according to claim 8, comprising measuring time elapsed since a starting trigger of said impact wrench has been pressed (Paragraphs [0042 and 76]).  
Regarding claim 13, (Original) Ito in view of Bosch disclose the method according to claim 8, comprising selection by the user of: the working direction of the impact wrench in screwing or unscrewing; the law; the power level (Ito Paragraphs [0102-107])  
Regarding claim 14, (Original) Ito in view of Bosch disclose the method according to claim 13, comprising: measuring time elapsed since a starting trigger of said impact wrench has been pressed; and determining said setpoint value of supply current in real time in taking account of: the measurement of the time elapsed since the trigger has been pressed (Paragraph [0076]); the type of work selected by the user, screwing or unscrewing; the law selected by the user; the power level selected by the use (Ito Paragraphs [0102-107]).
Regarding claim 15, (New) Ito in view of Bosch disclose the impact wrench according to claim 1, wherein said power supply controller comprises the current regulator , an inverter (Ito Item 22) and a source of voltage (Item 21), said regulator comprising an input able to receive a 
Regarding claim 16, (New) Ito in view of Bosch disclose the impact wrench according to claim 15, wherein said setting of supply current generating a flux in said motor is equal to zero (Ito Figure 9 shows a section when the motor speed is decreasing when the current supplied is zero; Paragraphs [0051 and 0074]).  
Regarding claim 17, (New) Ito in view of Bosch disclose the impact wrench according to claim 15, wherein said inverter comprises a pulse length modulation (Ito Item 29).  
Regarding claim 18, (New) Ito in view of Bosch disclose the impact wrench according to claim 15, comprising means for measuring angular position of the rotor (Paragraph [0041]) and means for measuring current or currents exchanged between the electric motor and the inverter (Items 33 and 34), said regulator being configured: -7- 
- to receive said predetermined setpoint value of power supply current, a signal representing the angular position of the rotor coming from the means for measuring the angular position of the rotor (from item 14), and a signal or signals coming from the means for measuring current or currents exchanged between the inverter and the motor (from Items 35 or 36).  
Ito in view of Bosch as currently combined fail to explicitly disclose: to compute a setpoint value of supply voltage; and to deliver said setpoint value of supply voltage to the inverter so that the inverter powers the motor with electric supply currents inducing generation of said predetermined electromagnetic torque proportional to the predetermined setpoint value of supply current.  This is primarily due to the power source of Ito being a 120V AC source.  As such the supply is constant, compared to a battery where the energy in the potential in the battery needs to be monitored.

Regarding claim 19, (New) Ito in view of Bosch disclose the method according to claim 8, wherein said regulating the supply current to the motor comprises setting a supply current generating a flux in said motor, and setting a supply current generating the electromagnetic torque by the motor (Ito Figure 6 shows the difference between the torque and current output).  
Regarding claim 20, (New) Ito in view of Bosch disclose the method according to claim 19, wherein said supply current generating a flux in said motor is set to zero (Ito Figure 9 shows a section when the motor speed is decreasing when the current supplied is zero; Paragraphs [0051 and 0074]).  .  
Regarding claim 21, (New) Ito in view of Bosch disclose the method according to claim 8, wherein said controlling the power supply of the motor comprises a pulse length modulation (Ito Item 29).  .  
Regarding claim 22, (New) Ito in view of Bosch disclose the method according to claim 8, wherein the power supply controller comprises the current regulator, an inverter (Item 22), and a source of voltage (Item 21), said method comprising measuring angular position of the rotor (Item 14) and measuring current or currents exchanged between the motor and the inverter (Items 33 and 34), said method further comprising: - receiving by said inverter said predetermined setpoint value of power supply current, a signal representing the angular position 
Ito in view of Bosch as currently combined fail to explicitly disclose computing a setpoint value of supply voltage; delivering said setpoint value of supply voltage to the inverter so that the inverter powers the motor with electric supply currents inducing generation of said predetermined electromagnetic torque proportional to the predetermined setpoint value of supply current.  This is primarily due to the power source of Ito being a 120V AC source.  As such the supply is constant, compared to a battery where the energy in the potential in the battery needs to be monitored.
Bosch further teaches computing a setpoint value of supply voltage (Paragraph [0023]); delivering said setpoint value of supply voltage to the inverter so that the inverter powers the motor with electric supply currents inducing generation of said predetermined electromagnetic torque proportional to the predetermined setpoint value of supply current (Paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the impact wrench of Ito with the battery and supply voltage monitoring of Bosch.  Having a tool that is battery operated is convenient for the user.  The user doesn’t have to find a plug or an extension cord to use the tool.  
Regarding claim 23, (New) Ito in view of Bosch disclose the method according to claim 8, wherein said setpoint value of supply current inducing the generation by said motor of an electromagnetic torque is predetermined as a function of time (Ito Figure 6).  
Regarding claim 24, (New) Ito in view of Bosch disclose the method according to claim 23 wherein said setpoint value of supply current is configured to induce an evolution of said predetermined electromagnetic torque according to one of the following laws: - electromagnetic torque varying increasingly or decreasingly according to a predetermined linear or polynomial function according to time throughout said screwing or unscrewing operation (Ito Figure 6).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s comment about “rebound type mechanism”.  The comment from the previous office action was just to note how broadly the term is being interpreted.  If applicant wants a particular structure, please claim that structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723